[J-6-2014]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: THOMAS M. NOCELLA, JUDGE           :   No. 35 EAP 2013
OF THE PHILADELPHIA COUNTY                :
COURT OF COMMON PLEAS                         Appeal from the Order of the Court of Judicial
                                          :
                                              Discipline at No. 7 JD 2012, Dated August 5,
                                          :   2013
                                          :
                                          :
APPEAL OF: THOMAS M. NOCELLA                  ARGUED: March 11, 2014
                                          :


                                       ORDER


PER CURIAM
      AND NOW, this 30th day of October, 2014, the Order of the Court of Judicial

Discipline is hereby AFFIRMED.


       Former Justice McCaffery did not participate in the consideration or decision of
this case.